Name: Council Regulation (EEC) No 1246/87 of 28 April 1987 amending Regulation (EEC) No 1341/86 as regards the date of transfer of butter to the Italian intervention agency
 Type: Regulation
 Subject Matter: competition;  production;  Europe
 Date Published: nan

 6. 5. 87 Official Journal of the European Communities No L 118/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1246/87 of 28 April 1987 amending Regulation (EEC) No 1341/86 as regards the date of transfer of butter to the Italian intervention agency vention agency is unable to take over the butter within the period specified ; whereas the date for transfer should therefore be postponed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) of Council Regulation (EEC) No 1341 /86 of 6 May 1986 on the transfer to the Italian intervention agency of butter held by the intervention agencies of other Member States (3) provides for the transfer of 20 000 tonnes of butter to the Italian interven ­ tion agency before 1 April 1987 ; whereas, because of the difficulties which have arisen during the adoption of the methods of application of the transfer, the Italian inter HAS ADOPTED THIS REGULATION : Article . 1 In Article 1 (2) of Regulation (EEC) No 1341 /86 the date '1 April 1987' shall be replaced by *1 April 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 25, 28 . 1 . 1987, p. 3 . V) OJ No L 119, 8 . 5 . 1986, p. 30 .